                          Case 2:19-cv-01574-ER Document 42 Filed 08/20/19 Page 1 of 2



                                                 BOCHETTO & LENTZ
                                                        A PROFESSIONAL CORPORATION
GEORGE BOCHETTOt"                                                                               NEW JERSEY OFFICE
GAVIN P. LENTZ'                                           ATTORNEYS AT LAW
JEFFREY W. OGREN'                                                                                141 HIGH STREET
                                                          1524 LOCUST STREET
DAVID P. HEIM'                                                                                MOUNT LAUREL NJ 08060
VINCENT van LMR •                                       PHILADELPHIA, PA 19102               TELEPHONE: (856) 722-9595

BRYAN R. LENTZ'                                                                              TELECOPIER: (856) 722-5511
JOHN A. O'CONNELL•
                                                        TELEPHONE: (215) 735-3900
PETER R. BRYANT'
ANTON KAMINSKY'                                         TELECOPIER: (215) 735-2455
DANIELLE CHILDS                                                                            • ADMITTED TO NEW JERSEY BAR
KIERSTY M, DeGROOTE"                                                                       t ADMl"ITED TO NEW YORK BAR
                                                             FIRM WEB SITE:                 'ADMITTED TO VIRGINIA BAR
ALBERT M. BELMONT, Ill'                                  www.bochettoandlentz.com             " ADM!TrED TO D.C. BAR
 OF COUNSEL
                                                            E-MAIL ADDRESS:

JANINE BAKER                                        gbocheUo(a'bochettoandientz.com
JOANNE GUARALDO
MARGARETE. R. KAMINS
TUESDAY WOLF
SUSAN FLAHERTY
QUINN GALLAGHER
 PARALEGALS                                               August 16, 2019
PRACTICE DEDICATED TO LITIGATION
AND NEGOTIATION MATTERS




        VIA ECF and Hand Delivery

        Hon.Eduardo C. Robreno
        James A. Byrne U.S. Courthouse, Room 15614
        601 Market Street
        Philadelphia, PA 19106-1705


                     RE:      LSS v. Lyampert, et al.
                              E.D. Pa. 19-1574
                                                                                                                          .
        DearJudgeRobreno;                 ?/If/ti• /7~ (', ~€
        Plaintiff in the above captioned matter, Litigatiokn::: Services, LLC, appeared at Judge
        Rueter's Courtroom on Aug 15, 2019, and won the coin toss (Heads.). This result was duly
        certified by Judge Rueter and his staff, and agreed to by the representative (also present) for all
        of the defendants, Anna Lyampert, Esq.

        Thus, in accordance with Your Honor's Order-and that of Judge Rueter's Plaintiff hereby
        designates former Magistrate Judge John Hughes (Ret.) of the Philadelphia JAMS organization
        to conduct the arbitration under its expedited procedures. I have confirmed with Judge Hughes'
        staff that he is available to so serve, and can conduct the arbitration in October 2019.

        In this regard, Plaintiff also hereby submits a proposed Order for Your Honor's consideration.

        I thank the Court for its consideration of these matters.
        Case 2:19-cv-01574-ER Document 42 Filed 08/20/19 Page 2 of 2
BOCHETTO & LENTZ, P.C.
August 16, 2019
Page 2 of 2



                                                      Respectfully submitted,

                                                      BOCHETTO & LENTZ, P.C.


                                               By:
                                                      George Bochetto, Esquire

cc:   Judge Rueter (Via Hand Delivery)
      Andrew Mogilyansky (Via email: andrew@litigationaicl.com)
      Anna Lyampert (Via email: Annalyampcrt(cvyahoo.com)
      Hunter Hollis (via email: HHollis(ciJJarnsaclr.com)
      Arkacliy Lyampert (karnaz46@yahoo.com)
      Elena Lyampert (elyampert@yahoo.com)
